Citation Nr: 1420436	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-09 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.  

2.  Entitlement to service connection for a heart condition, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from November 26, 1979 to March 6, 1980.  He died in August 2008.  The appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The appellant appeared at a hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is in the claim folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran had a claim for service connection for a heart condition pending at the time of his death.

In the February 2009 rating decision, the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  A VA letter, also dated in  February 2009, notified the appellant of the rating decision's determination that the Veteran's death was not service connected.  However, the letter further advised her that the claim for accrued benefits was denied because VA did not owe the Veteran any money at the time of his death.  Her testimony at the December 2013 hearing is construed as disagreement with the February 2009 determination denying accrued benefits for service connection for a heart condition.  As the RO has not as yet issued a statement of the case addressing the claim, it is remanded for issuance of such.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).  

The Veteran's death certificate lists the immediate cause of death as sepsis due to diffuse large cell lymphoma.  Cardiomyopathy was listed as a significant condition contributing to death, as well as renal failure.  

The appellant essentially contends that the Veteran's heart condition, that was a contributory cause of his death, is the result of either in-service aggravation of a pre-existing congenital disease or an injury to a congenital defect in service.  She indicates that the Veteran was initially diagnosed with Barlow's syndrome, a common abnormality of the mitral valve of the heart in service and that he continued to have chronic heart problems, including the cardiomyopathy that contributed to his death, since service.  

The Veteran's enlistment medical examination, dated in August 1979 shows clinical evaluation of his heart was normal.  A January 1980 chest X-ray study revealed enlargement of the left ventricular configuration.  February 1980 and March 1980 service treatment records show diagnoses of Barlow's syndrome.  The Veteran was discharged from active duty service in March 1980.

The Veteran's death certificate shows that he died at Methodist Hospital of Indiana.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant a statement of the case on the claim for entitlement to service connection for a heart condition for accrued benefits purposes.  The claim should be returned to the Board only if the appellant files a timely substantive appeal.

2.  Contact the appellant and ask her to either submit, or to authorize VA to obtain, private terminal treatment records for the Veteran from Methodist Hospital of Indiana.  

3.  Obtain an opinion from a VA cardiologist regarding the Veteran's diagnosed Barlow's syndrome.  The entire claim file (i.e., both the paper claim file and any medical records contained in Virtual VA and VBMS) is to be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any treatment records contained in those files must be printed and associated with the paper claim file so they can be available to the examiner for review.  

The physician must describe and diagnose the manifestations of any cardiac disability found to be present at any time prior to the Veteran's death.  The physician must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed cardiac disability had its onset during active service or is related to such service.  

The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's Barlow's syndrome, diagnosed in service, significantly contributed to the Veteran's cause of death.  

If the examiner finds that the Veteran's Barlow's syndrome did significantly contribute to his cause of death, he/she must state whether it was a congenital malformation, and if so, must then indicate whether it was a congenital defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease).  

If the Barlow's syndrome was a "defect," i.e. that the deformity was not expected to improve or deteriorate, then the examiner must offer an opinion as to whether there was any superimposed disease or injury in connection with the congenital defect; and if so, whether it is at least as likely or not (i.e., there is at least a 50 percent probability) that the identified superimposed disease or injury was related to the Veteran's service. 

If the examiner finds that the congenital Barlow's syndrome was a "disease," then he/she is to offer an opinion as to whether it is at least as likely as not (greater than 50 percent probability) that it began during, or was aggravated by, the Veteran's service. 

A complete rationale for all opinions expressed must be provided.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  After any further development required, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

